DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the typical maintenance apparatus" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (7,357,700) in view of Hills et al. (10/322,485).
In reference to claim 1, Lundberg et al. teaches a method for maintaining a concrete floor and for refinishing the concrete floor over time, the method comprising applying a silicate cleaner to the concrete floor via a maintenance apparatus, (col. 10, lines 50-53), allowing the diluted colloidal silica cleaner to dwell on the concrete floor, removing at least some of the diluted colloidal silica cleaner from the concrete floor via the typical maintenance apparatus, (col. 6, lines 13-34).
In reference to claim 9, wherein the diluted cleaner is scrubbed onto the concrete floor via a scrubbing pad driven by a scrubber driver of the maintenance apparatus, (col. 9, lines 45-50).
In reference to claim 10, wherein the scrubbing pad is an abrasive pad having a grit greater than 400, (col. 10, lines 50-52).
In reference to claim 11, wherein the step of allowing the diluted colloidal silica cleaner to dwell on the concrete floor comprises operating the maintenance device on the concrete floor without a vacuum of the maintenance device removing the diluted silica cleaner from the concrete floor, (this is accomplished during the applying step).
In reference to claim 12, wherein the step of removing at least some of the diluted silica cleaner from the concrete floor comprises operating the maintenance device on the concrete floor with the vacuum of the maintenance device removing the diluted silica cleaner from the concrete floor, (col. 6, lines 23-34).

Lundberg et al. teaches all the limitations of the claims except for the diluted silica cleaner being a colloidal silica cleaner, repeating the applying and scrubbing steps according to a predetermined maintenance schedule, wherein a concentration of colloidal silica in the diluted colloidal silica cleaner is about 3/10 of 1%, wherein the particles of the colloidal silica have a size of about 7 nm, wherein the particles of the colloidal silica have a size ranging from 9nm to 1000nm, wherein a concentration of colloidal silica in the diluted colloidal silica cleaner ranges from 1/10 of 1% to 1%, wherein the particles of the colloidal silica have a size ranging from 9nm to 1000nm, removing sealants from the concrete floor prior to performing steps (a)-(c), wherein the step of allowing the diluted colloidal silica cleaner to dwell on the concrete floor comprises allowing the diluted colloidal silica cleaner to dwell on the concrete floor for five minutes to one hour and wherein the step of allowing the diluted colloidal 5 silica cleaner to dwell on the concrete floor comprises allowing the diluted colloidal silica cleaner to dwell on the concrete floor for ten minutes to forty minutes.
Hills et al. teaches applying a colloidal silica cleaner to a concrete floor, (col. 3, lines 15-32)  and teaches a polishing method using the colloidal silica cleaner that is repeated according to a predetermined maintenance schedule, (col. 9, lines 5-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the diluted silicate cleaning solution of Lundberg et al. with colloidal silica, as taught by Hills et al., since Lundberg et al. teaches any other silicon 
It would have been further obvious to provide the tool with a concentration of colloidal silica in the diluted colloidal silica cleaner is about 3/10 of 1%, wherein the particles of the colloidal silica have a size of about 7 nm, wherein the particles of the colloidal silica have a size ranging from 9nm to 1000nm, wherein a concentration of colloidal silica in the diluted colloidal silica cleaner ranges from 1/10 of 1% to 1%, wherein the particles of the colloidal silica have a size ranging from 9nm to 1000nm, wherein the step of allowing the diluted colloidal silica cleaner to dwell on the concrete floor comprises allowing the diluted colloidal silica cleaner to dwell on the concrete floor for five minutes to one hour and wherein the step of allowing the diluted colloidal 5 silica cleaner to dwell on the concrete floor comprises allowing the diluted colloidal silica cleaner to dwell on the concrete floor for ten minutes to forty minutes, since it has been held that when the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges merely requires routine skill in the art.
It would have been further obvioius to remove sealants from the concrete floor prior to performing steps (a)-(c), if one was applying the method of applying a diluted colloidal silica cleaner or coating to a floor that had previously had a wax coating.  Hills teaches that the improved method of utilizing the colloidal silica coating instead of wax, makes it so that a stripping step is unnecessary between polishing, (col. 9, lines 5-17), therefore if one was initially appling the diluted colloidal silica to a floor that previously had a wax coating, then it would be obvious to strip or remove the wax sealant before conducting the steps of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg et al. (8,393,937), Jones (6,454,632) and Strickland (8,678,883) were cited to show other examples of methods for maintaining concrete floors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	February 25, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723